          Case 1:20-cv-00240-CFL Document 26 Filed 04/07/21 Page 1 of 1




             In the United States Court of Federal Claims
                                          No. 20-240C

                                      (Filed: April 7, 2021)

                                               )
 NHIA TIMOTHY YANG,                            )
                                               )
                        Plaintiff,             )
                                               )
        v.                                     )
                                               )
 UNITED STATES,                                )
                                               )
                        Defendant.             )
                                               )

                                     ORDER OF DISMISSAL

       On July 8, 2020, the court issued a decision remanding plaintiff’s claim to the Board for
Correction of Naval Records. See Yang v. United States, 149 Fed. Cl. 277, 281 (2020). The
Board responded to that remand by issuing a decision on September 24, 2020, placing plaintiff,
Mr. Yang, on the Temporary Disability Retired List and awarding him disability rating of 70%,
effective September 28, 2019. The Board also directed that the Navy issue Mr. Yang a revised
DD Form 214 to that effect. The Board’s decision was adopted by the Office of the Assistant
Secretary of the Navy on October 29, 2020. A notice of the Navy’s decision was filed with the
court on November 8, 2020. No party sought further post-remand proceedings before the court
pursuant to Rule 52.2 of the Rules of the Court of Federal Claims (“RCFC”).

        A status conference was held today, April 7, 2021, to address “whether the decision or
other action on remand affords a satisfactory basis for disposition of the case.” RCFC
52.2(e)(1)(A). Counsel responded affirmatively. Accordingly, the court finds that Mr. Yang has
received all the relief to which he is entitled under the complaint, and that the final judgment
should now be issued. Accordingly, the court directs the clerk to enter judgment noting that as a
result of the Navy’s action on remand plaintiff has received all the relief to which he is entitled
under the complaint and the complaint shall be dismissed with prejudice.

       The court awards costs to plaintiff.

       It is so ORDERED.

                                              s/ Charles F. Lettow
                                              Charles F. Lettow
                                              Senior Judge
